                       Case 19-24331-PDR       Doc 105     Filed 04/01/21    Page 1 of 2




         ORDERED in the Southern District of Florida on April 1, 2021.



                                                           Peter D. Russin, Judge
                                                           United States Bankruptcy Court
_____________________________________________________________________________




                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

         In re:                                            CASE NO.: 19-24331-PDR

         Ralph Levi Sanders, Jr.,
                                                           CHAPTER 13
                                     Debtor.
                                                       /

                   ORDER GRANTING EX PARTE MOTION TO CONTINUE HEARING

                  THIS MATTER came before the Court upon the pro se Debtor’s Ex Parte Motion

         to Continue Hearing (the “Motion”) (Doc. 104). After reviewing the Motion, the case file, and

         finding good cause, it is ORDERED that the hearing on the Motion is Continued to be

         heard on May 3, 2021 at 1:00 p.m. by telephone through Court Solutions, the

         Court’s telephonic service provider. Appearances through Court Solutions may be

         arranged at www.court-solutions.com/SignUp not later than 3:00 p.m. the business

         day prior to the hearing. If you are unable to register online, you may register by

         telephone at (917) 746-7476.
           Case 19-24331-PDR     Doc 105      Filed 04/01/21   Page 2 of 2




                                      ###

Copies Furnished To:
Debtor
Counsel for Specialized Loan Servicing, LLC
Chapter 13 Trustee




                                        2
